                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

                               CASE NO. 3:13CV528-MOC-DSC
                                                )
United States of America                        )
                                                )
                                                )
       v.                                       )                      ORDER
                                                )
$295,351.91 in United States Currency           )
                                                )
                                                )


       THIS MATTER is before the Court on the Joint Motion to Lift Stay. For the reasons stated

in the Joint Motion and related Joint Status Report, the Court finds good cause to lift the stay and

HEREBY LIFTS THE STAY so that this case may proceed in due course as set forth in the Local

Rules and Federal Rules of Civil Procedure.

       SO ORDERED.
                                  Signed: November 1, 2018




                                                 1
